Citation Nr: 1705727	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  11-05 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to type II diabetes mellitus (DM).

2.  Entitlement to service connection for hypertension, to include as secondary to DM.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The December 2009 rating decision denied service connection for DM, hypertension, and peripheral neuropathy of the lower extremities.  The September 2010 rating decision denied service connection for a right hand disability and granted service connection for bilateral hearing loss with an initial noncompensable disability rating.  The Veteran testified at a hearing in October 2013 before the undersigned. 

In January 2015, the Board denied the service connection claims and, in pertinent part, remanded the issue of a higher rating for bilateral hearing loss. The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in an October 2015 Order, the Court granted the parties' Joint Motion for Remand (JMR), vacated the Board's January 2015 denial of the service connection issues, and remanded the matters to the Board for development consistent with the JMR.

In March 2016, the Board granted service connection for DM and denied the claim for an initial compensable rating for bilateral hearing loss.  The Board remanded the issues of entitlement to service connection for hypertension, peripheral neuropathy of the lower extremities, and a right hand condition.

In an April 2016 rating decision, service connection for posttraumatic deformity right fifth finger (claimed as a hand disability) was granted; thus that issue was resolved, as noted by the representative in the December 2016 Informal Hearing Presentation.

The issue of service connection for hypertension to include as secondary to DM is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have peripheral neuropathy.


CONCLUSION OF LAW

Peripheral neuropathy disability was not incurred or aggravated in active service including as due to herbicide exposure, and it is not proximately due to, the result of, or aggravated by DM.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a December 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and post-service records.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam means actual service in country in Vietnam from January 9, 1962, through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  In addition, in certain circumstances, presumptive exposure is also provided for specific service in Korea and Thailand.  In this case, the Veteran's exposure to herbicides in Thailand has been established.  

The diseases associated with herbicide exposure for purposes of the presumption include early-onset peripheral neuropathy.  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e); see 78 Fed. Reg. 54763 (Sept. 6, 2013).  VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The STRs do not reveal complaints, findings, treatment, or diagnosis of peripheral neuropathy.  

In January 2008, the Veteran was afforded a VA Agent Orange examination.  He was diagnosed with DM.  The conditions associated with herbicide exposure, including transient peripheral neuropathy, were listed with a box to be checked by the examiner if the Veteran had a specific condition.  The examiner did not indicate that the Veteran had transient peripheral neuropathy having left that box unchecked.  Although the diagnosis of transient peripheral neuropathy is no longer required, the examiner also indicated that the Veteran did not have peripheral neuropathy in general.  

At his October 2013 Board hearing, the Veteran testified that he had peripheral neuropathy that was actually secondary to DM and that peripheral neuropathy was diagnosed after he had DM.  

VA treatment records dated 2012-2015 documented treatment for DM, but did not reflect a diagnosis of peripheral neuropathy nor was that diagnosis listed on the numerous problem lists.  

In June 2016, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran had been diagnosed with DM with mild retinopathy; however, the examiner indicated that there had been no diagnosis for peripheral neuropathy and no prescribed medication for peripheral neuropathy.  On examination, he Veteran was asked whether he had peripheral neuropathy or any symptoms related to his lower extremities.  He denied lower extremity symptoms and stated he did not know what peripheral neuropathy was, but also denied any numbness, pins and needles sensations, or tingling anywhere on his body.  The examiner indicated that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

In this case, there is no diagnosis during service or since service of peripheral neuropathy.  The VA examiner specifically determined there is no current peripheral neuropathy disability.  The Board attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record to the extent there often has not been any underlying diagnosis, and included consideration of the Veteran's relevant medical history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating most of the probative value of an opinion comes from its underlying reasoning, not just from mere review of the record, although that, too, has its importance if evidence in the file may affect the underlying basis of the opinion such as by revealing relevant facts).  The VA examiner based the opinion on a review of the record, the Veteran's history, plus a personal examination of the Veteran.  Hence, there were multiple supporting bases for the opinion.

The Board finds that the VA examiner's opinion is more probative than the Veteran's personal assertions to the contrary during the Board hearing because the examiner has medical expertise that the Veteran does not possess.  Moreover, on examination, the Veteran denied having symptoms of peripheral neuropathy and the examination did not yield the pertinent diagnosis.  Thus, the most probative evidence establishes there is no present disability.  Absent a current diagnosis, service connection is not warranted as being due to herbicide exposure, as having its onset otherwise during service, as being otherwise attributable to service, or as being secondary to DM..

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for peripheral neuropathy is denied.


REMAND

In the December 2016 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran's medications for his DM have aggravated his hypertension.  The recent VA examination conducted in BLANK did not address that matter.  As such a medical addendum is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Based on a review of the record, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hypertension is permanently aggravated by the medications for the Veteran's service-connected DM.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


